Citation Nr: 0632888	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  04-11 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for allergies. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas in which the RO denied the benefits sought on 
appeal.  The appellant, who had active service from January 
1941 to August 1947, appealed that decision to the BVA.  
Thereafter, the RO referred the case to the Board for 
appellate review.    
 
This case has been advanced on the Board's docket due to the 
advanced age of the appellant. 38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900(c) (2006).

The Board notes that in an April 2004 statement, the 
appellant's representative appeared to raise a possible claim 
of entitlement to service connection for post-traumatic 
stress disorder. See April 2004 statement of accredited 
representative, 
p. 2. (" . . . which could possibly outline initial 
manifestation of what is now classified as Post Traumatic 
Stress Disorder which has been [an] undeclared issue, 
although medical reports may need to be reviewed").  This 
matter has not been prepared for appellate review and is 
referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Bilateral hearing loss was not manifested during the 
appellant's period of active service or for many years 
following service discharge, and is not shown to be causally 
or etiologically related to service.

3.  The record does not show the onset of allergy symptoms in 
service; and the appellant's allergies are not shown to be 
causally or etiologically related to service.  



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
during service, nor may it be presumed to have been so 
incurred or aggravated. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2006).

2.  Allergies were not incurred in or aggravated during 
service. 38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.380 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

With respect to the appellant's claims of entitlement to 
service connection for bilateral hearing loss and allergies, 
VA has met all statutory and regulatory notice and duty to 
assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).

Prior to the initial adjudication of the appellant's claims, 
a letter dated in February 2003 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The appellant was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claims.  The February 2003 letter informed the appellant that 
additional information or evidence was needed to support his 
service connection claims; and asked the appellant to send 
the information to VA. Pelegrini v. Principi, 18 Vet. App. 
112 (2004)(Pelegrini II).  

The appellant's service medical records, VA treatment records 
and identified private medical records have been obtained, to 
the extent possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available 
and not part of the claims file.  The appellant underwent a 
VA examination in December 2003 in regards to his hearing 
loss claim.  The Board acknowledges that the appellant was 
not afforded a VA examination in connection with his claim of 
entitlement to service connection for allergies.  However, in 
light of the lack of objective medical evidence indicating 
that the appellant complained of, received treatment for or 
was diagnosed with symptomatology associated with allergies 
in service, such an examination is not necessary. See 38 
C.F.R. § 3.159(c)(4).     

Since the Board has concluded that the preponderance of the 
evidence is against the appellant's claims of entitlement to 
service connection, any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
rendered moot, and no further notice is needed. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

B.  Service connection for bilateral hearing loss 

In this case, the appellant asserts that he is entitled to 
service connection for bilateral hearing loss on the basis 
that he was exposed to gunfire while assigned as a gunner in 
service. See September 2003 statement in support of claim; 
December 23, 2003 VA examination report, p. 1.  He indicated 
that he took part in combat operations that consisted of 
thirteen (13) sea battles, six (6) of which he participated 
in directly; and that his current bilateral sensorineural 
hearing loss is directly related to gunfire noise he was 
exposed to during these battles. See September 2003 statement 
in support of claim; March 2004 VA Form 9; April 2004 
statement of representative, pgs. 4-5.  While viewing the 
evidence in the light most favorable to the appellant in this 
case, the Board finds that the preponderance of the evidence 
is against the claim; and as such, the appeal must be denied. 

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval or air service. 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a)(2006).  Service connection 
may also be granted for certain chronic diseases, such as 
sensorineural hearing loss, when such disease is manifested 
to a compensable degree within one year of separation from 
service. 
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. §§ 3.303, 3.304. 

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury. Pond v. West, 12 Vet. App. 341, 346 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The United States Court of 
Appeals for Veterans Claims (the "Court") has held that the 
absence of evidence of a hearing loss disability in service 
is not fatal to a veteran's claim. See Ledford v. Derwinski, 
3 Vet. App. 87, 89 (1992).  The Court has also held that 
evidence of a current hearing loss disability and a medically 
sound basis for attributing such disability to service may 
serve as a basis for a grant of service connection. See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

For the purposes of applying the laws administered by the VA, 
impaired hearing is considered a disability when a veteran's 
auditory thresholds (puretone decibel loss) in one of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the above-mentioned frequencies are 26 
decibels or greater.  Impaired hearing for VA purposes may 
also be found when the veteran's speech recognition scores, 
using the Maryland CNC Test, are less than 94 percent. See 38 
C.F.R. § 3.385. 

The evidence in this case shows the appellant currently 
experiences bilateral hearing loss that constitutes a 
disability for VA purposes.  Specifically, the appellant was 
found to have the following puretone threshold losses during 
a December 23, 2003 VA audiological examination: 






HERTZ



500
1000
2000
3000
4000
RIGHT
55
60
60
65
75
LEFT
55
65
60
60
70

The examiner diagnosed the appellant with a moderately-severe 
to severe bilateral sensorineural hearing loss.  Based upon 
this evidence, the Board finds that the appellant meets the 
first element of the service connection test.  

However, in order to warrant service connection, there must 
be more than just medical evidence of a current disability.  
There must also be (1) evidence of an in-service occurrence 
or injury and (2) a medical opinion establishing a nexus 
between the current disability and an in-service occurrence 
or injury.  While the appellant has been diagnosed with 
bilateral sensorineural hearing loss, the record contains no 
competent medical evidence indicating that this disorder 
manifested in service, within one year of discharge from 
service or has been shown to be otherwise related to the 
appellant's service.

In regards to the second element of the service connection 
test (evidence of an in-service occurrence or injury), the 
appellant claims that he was assigned as a gunner during 
service; and that he was exposed to damaging noise from guns 
during combat in service. See September 2003 statement.  The 
Board observes that for injuries which were alleged to have 
occurred in combat, 38 U.S.C. § 1154(b) provides a relaxed 
evidentiary standard of proof to determine service 
connection. See Collette v. Brown, 82 F.3d 389 (Fed. Cir. 
1996).  When an injury or disease is alleged to have been 
incurred or aggravated in combat, such incurrence or 
aggravation may be shown by satisfactory lay evidence, 
consistent with the circumstances, conditions, or hardships 
of combat, even if there is no official record of the 
incident. 38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.304(d).  This 
provision does not establish a presumption of service 
connection, but eases the combat veteran's burden of 
demonstrating the occurrence of some in-service incident to 
which the current disability may be connected. See Collette 
v. Brown, 82 F.3d at 392.  The reduced evidentiary burden 
only applies to the question of service incurrence, and not 
the question of either current disability or nexus to 
service, both of which generally require competent medical 
evidence. Brock v. Brown, 10 Vet. App. 155, 162 (1997); 
Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. 
Brown, 8 Vet. App. 459, 464 (1996).

In this case, the appellant's service personnel records show 
that the appellant received instruction in the assembly, 
disassembly, safety precautions and proper method of firing 
of a particular type of machine gun soon after his entrance 
into service. See service personnel record dated in March 
1941.  The appellant's personnel records reveal that the 
appellant was stationed on the U.S.S. Oklahoma from March 
1941 until it was attacked at Pearl Harbor, Hawaii in 
December 1941; and that he was transferred to the U.S.S. 
Louisville for duty after the attack occurred. See service 
personnel records dated in March 1941 and December 1941.  The 
records also indicate that the appellant served aboard 
several ships that participated in Task Force operations in 
August 1942, January 1943, July 1944 and August 1944; and 
that during these operations, the appellant's ships were 
either involved in the bombardment of enemy installations or 
endured attacks by the enemy. See service personnel records.  

However, although the record indicates the appellant's 
exposure to noise during service, service connection in this 
case must be denied on the basis that there is no competent 
medical evidence of record establishing a nexus between the 
appellant's current hearing loss disability and his exposure 
to noise in service.  In this regard, the Board observes that 
the appellant's service records (including his separation 
examination) do not show that the appellant experienced 
hearing loss or hearing problems as a result of noise 
exposure in service.  Instead, these records indicate that 
the appellant entered and exited service with normal hearing.  
Specifically, the appellant's January 1941 service entrance 
examination report reveals that his whispered voice testing 
was reported to be 15/15, bilaterally. See January 1941 
report of physical examination.  Although it appears that the 
appellant's original health record was lost during the attack 
on Pearl Harbor on December 7, 1941 
(March 1942 notation on the appellant's entrance examination 
report), the appellant's hearing was subsequently tested in 
January 1946, at which time his whispered voice testing was 
reported as 15/15 bilaterally again. See January 1946 report 
of physical examination.  Lastly, the Board observes that the 
appellant's July 1947 discharge examination revealed the same 
normal hearing results as his other two examinations. See 
July 1947 report of physical examination ("Whispered voice 
15/15").  Thus, even after though the record indicates that 
the appellant was exposed to traumatic noise during combat in 
service, there is no competent medical evidence contained in 
his service file indicating that he developed hearing 
problems in service as a result of this noise exposure.  

Additional evidence against finding a relationship between 
the appellant's current disability and noise exposure 
consists of post-service medical records contained in the 
claims file that first document the appellant's hearing 
problems in October 1997, fifty years after the appellant 
separated from service. See Mid Kansas ENT Associates records 
dated from October 1997 to December 2001.  The Board 
acknowledges that these records indicate that the appellant 
had been using hearing aids before his October 1997 medical 
visit, therefore revealing that he had hearing problems prior 
to that time.  However, according to a December 31, 2003 VA 
examination report, the appellant started complaining of 
hearing loss in the late 1980s. See December 31, 2003 VA 
examination report, p. 1.  Utilizing this date as the date of 
onset, the appellant's first "documented" instance of 
hearing problems still would not have occurred until 
approximately 35 years after he separated from service. See 
December 31, 2003 VA examination report; post-service medical 
records dated from February 1991 to February 2003.  As such, 
the Board finds that these post-service medical records do 
not support the appellant's claim.  

Lastly, the Board observes that the December 31, 2003 VA 
examination report mentioned above is the only medical 
evidence contained in the claims file that specifically 
addresses the question of whether a relationship exists 
between the appellant's exposure to noise in service and his 
current hearing loss; and this report found that no such 
relationship exists.  During this examination, the examiner 
performed a physical examination of the appellant's ears and 
reviewed of the appellant's claims file, to include service 
medical records and consideration of his combat duty status. 
See December 31, 2003 examination report.  The examiner also 
reviewed a December 23, 2003 audiological study, a study 
which noted the appellant's history of noise exposure in 
service and post-service. See December 23, 2003 examination 
report.  After considering all of this information, the 
examiner reported that the appellant had years of 
environmental noise post-service and was in his 60s before 
hearing became a problem for him. Id., p. 2.  He ultimately 
opined that the appellant's hearing loss was not related to 
service and that no military hearing loss was noticed during 
his service years or shortly thereafter. Id. 

The Board finds that the December 23, 2003 VA examiner's 
opinion is not only persuasive but uncontroverted.  Viewing 
this report in conjunction with the appellant's service 
medical records and post-service medical records, the Board 
finds that the third element of the service connection test 
has not been met in this case.  Absent medical evidence 
indicating that the appellant's bilateral hearing loss 
manifested in service or within one year of service, or is 
otherwise related to his military service, service connection 
for bilateral hearing loss must be denied.  

C.  Service connection for allergies

The evidence indicates that the appellant has been treated 
post-service for a sinus infection, sinus congestion, 
rhinitis and sinusitis, found to be allergy related. See May 
1997, April 2000 and October 2001 private medical records.  
He has also been found to have minimal external otitis of the 
ears. July 2003 private medical records.  The appellant 
contends that his allergies actually began in service while 
aboard the U.S.S. Oklahoma. See March 2004 VA Form 9.  On 
this basis, he argues entitlement to service connection for 
his allergies.  

As set forth above, applicable law provides that service 
connection will be granted if it is shown that a veteran has 
a disability resulting from an injury or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury or disease. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service. 38 C.F.R. 
§ 3.303(d).  

The Board notes that diseases of allergic etiology may not be 
disposed of routinely for compensation purposes as 
constitutional or developmental abnormalities.  Service 
connection must be determined on the evidence as to existence 
prior to enlistment and, if so existent, a comparative study 
must be made of its severity at enlistment and subsequently.  
Increase in the degree of disability during service may not 
be disposed of routinely as natural progress or as due to the 
inherent nature of the disease.  Seasonal and other acute 
allergic manifestations subsiding on the absence of or 
removal of the allergen are generally to be regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be on the whole 
evidentiary showing. 38 C.F.R. § 3.380.  

In this case, the appellant's claim of entitlement to service 
connection for allergies must be denied on the basis that 
there is no competent medical evidence of record indicating 
that the appellant developed allergies (either acute or 
chronic) in service.  While the appellant reports the onset 
of allergy symptoms aboard the U.S.S. Oklahoma, his available 
service medical records are silent as to such symptomatology. 
See March 2004 VA Form 9; service medical records dated from 
January 1941 to July 1947.  The Board acknowledges that 
certain medical records pertaining to the appellant while he 
served aboard the U.S.S. Oklahoma appear to have been lost 
during the attack on Pearl Harbor. March 1942 notation on the 
appellant's entrance examination report.  However, even after 
considering this fact, the Board concludes that the 
preponderance of the evidence is against a finding that the 
appellant experienced the onset of any allergies (acute or 
chronic) during his period of service since the appellant's 
post-December 1941 service medical records do not reveal any 
complaints of or treatment for symptomatology indicative of 
allergies. See service medical records dated in June 1942, 
November 1943, December 1943, January 1944, January 1946, 
March 1946, November 1946, January 1947, June 1947 and July 
1947; vaccination records dated from 1941 to 1945.  In 
addition, the Board observes that upon his discharge from 
service, the appellant's (1) respiratory system examination 
was noted to normal, (2) his nose and sinuses were noted to 
be normal, and (3) the appellant was found not to have any 
defects. July 1947 report of physical examination report.  
This evidence leads the Board to the conclusion that the 
appellant's service medical records do not support his claim.  

In addition, the appellant's post-service medical records do 
not support his claim as they fail to document complaints of 
or treatment for allergies until May 1997, fifty years after 
the appellant separated from service.  Since there is no 
competent medical evidence of record indicating that the 
appellant developed or experienced allergies in service, the 
appellant's claim of entitlement to service connection for 
allergies must be denied.  

D.  Conclusion

Therefore, after a thorough review of the evidence of record, 
the Board finds that the preponderance of evidence is against 
the appellant's claims of entitlement to service connection 
for bilateral hearing loss and allergies, for the reasons 
discussed above.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the appellant's 
claims, the doctrine is not applicable. See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for allergies is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


